internal_revenue_service number release date index number -------------------------- ------- ---------------- ------------------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------ --------- telephone number --------------------- refer reply to cc ita b07 plr-146858-09 date date re --------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- legend taxpayer ---------------------------------------- date ------------------- date --------------------- a ------- b ----------- dear -------------------- this letter responds to a letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election to apply sec_168 of the internal_revenue_code facts taxpayer represents that the facts are as follows taxpayer is the common parent of an affiliated_group_of_corporations that file a plr-146858-09 consolidated federal_income_tax return taxpayer’s consolidated_group and have a fiscal_year ending b taxpayer is a software company taxpayer placed_in_service eligible qualified_property during the taxable_year ended date the a taxable_year taxpayer also has unused research tax_credits from taxable years beginning before date taxpayer was not a partner in any partnership during the a taxable_year further taxpayer’s consolidated_group was not a member of any other controlled_group as defined in section dollar_figure of revproc_2009_16 i r b on date for the a taxable_year taxpayer used an outside tax preparer to prepare its consolidated federal_income_tax return this return was timely filed on date taxpayer relied upon its outside tax preparer to make the election to apply sec_168 on this return but such tax preparer inadvertently failed to make this election on the return taxpayer did not claim the stimulus additional first year depreciation deduction for the eligible qualified_property placed_in_service in the a taxable_year but did not use the straight_line method_of_depreciation for such eligible qualified_property taxpayer represents that it did not make the election under sec_168 not to deduct the stimulus additional first year depreciation for any qualified_property as defined in sec_168 placed_in_service in the a taxable_year taxpayer filed an amended consolidated federal_income_tax return for the a taxable_year in the manner described in sec_3 a revproc_2009_16 on or before the due_date excluding extensions of taxpayer’s consolidated federal_income_tax return for the succeeding taxable_year ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administrative regulations to make the election to apply sec_168 for the taxable_year ended date and subsequent taxable years law and analysis sec_168 amended by sec_103 of the economic stimulus act of pub_l_no 122_stat_613 date and by sec_1201 of the american recovery and reinvestment tax act of div b of pub_l_no 123_stat_115 date allows a 50-percent additional first year depreciation deduction stimulus additional first year depreciation deduction for the taxable_year in which qualified_property acquired by a taxpayer after is placed_in_service by the taxpayer before before in the case of property described in sec_168 or c section a of the housing and economic recovery act of pub_l_no 122_stat_2654 date housing act amended sec_168 by adding plr-146858-09 k sec_168 provides that a corporation may elect to apply sec_168 the sec_168 election if the corporation makes the sec_168 election sec_168 further provides that for the corporation’s first taxable_year ending after date and for each subsequent taxable_year the corporation must not claim the stimulus additional first year depreciation deduction for all eligible qualified_property must use the straight_line method_of_depreciation as the applicable_depreciation_method for all eligible qualified_property and must increase its business_credit limitation under sec_38 and the alternative_minimum_tax amt credit limitation under sec_53 by the bonus_depreciation amount as defined in sec_168 and as determined under sec_5 of revproc_2008_65 i r b that is determined for that taxable_year and allocated to such limitation specifically sec_168 and iv provides in general that the corporation will be able to claim unused credits from taxable years beginning before date that are allocable to research expenditures or amt liabilities section dollar_figure of revproc_2008_65 provides that except as provided in b of the housing act relating to certain automotive partnerships only a corporation may elect to apply sec_168 if the election to apply sec_168 is made the election applies to all eligible qualified_property placed_in_service by the taxpayer in the taxpayer’s first taxable_year ending after date and in any subsequent taxable_year because taxpayer is a member_of_an_affiliated_group of corporations that file a consolidated federal_income_tax return taxpayer is a member of a controlled_group for purposes of sec_168 see sec_168 and section dollar_figure of revproc_2009_16 accordingly pursuant to sec_168 and sec_3 a of revproc_2009_16 a sec_168 election made by any member of a controlled_group is binding on all other members of the controlled_group for all members’ first taxable_year ending after date sec_3 b of revproc_2009_16 provides that if all members of a controlled_group are members of an affiliated_group_of_corporations that file a consolidated_return a consolidated_group the common parent within the meaning of sec_1_1502-77 of the income_tax regulations of the consolidated_group makes the sec_168 election on behalf of all members of the consolidated_group the common parent makes this election within the time and in the manner provided in sec_3 or dollar_figure of revproc_2009_16 as applicable_section dollar_figure of revproc_2009_16 provides that a corporate taxpayer must make the sec_168 election by the due_date including extensions of the federal_income_tax return for the taxpayer’s first taxable_year ending after date even if the taxpayer does not place in service any eligible qualified_property during its taxable_year ending after date the taxpayer must make the sec_168 election for that taxable_year if the taxpayer wishes to apply the election to eligible qualified_property placed_in_service in subsequent taxable years plr-146858-09 section dollar_figure of revproc_2009_16 provides the manner for making the sec_168 election for a taxpayer whose first taxable_year ending after date ends before date if the taxpayer has not filed its original federal_income_tax return for such taxable_year on or before date sec_3 a of revproc_2009_16 provides that the taxpayer must complete three actions to make the sec_168 election first the taxpayer must either i claim the stimulus additional first year depreciation deduction for any eligible qualified_property placed_in_service by the taxpayer during such taxable_year on its timely-filed federal_income_tax return for such taxable_year such property must not be property in a class for which the taxpayer elects out of the stimulus additional first year depreciation deduction under sec_168 or ii file with its timely-filed federal_income_tax return for such taxable_year the form_4562 depreciation and amortization including information on listed_property indicating that the taxpayer used the straight_line method and did not claim the stimulus additional first year depreciation deduction for all eligible qualified_property taxpayers that choose to follow this option must not claim a refundable_credit on their original federal_income_tax return sec_3 a i of revproc_2009_16 second the taxpayer must file an amended federal_income_tax return for such taxable_year in the manner described in sec_3 of revproc_2009_16 on or before the due_date without regard to extensions of the taxpayer’s federal_income_tax return for the succeeding taxable_year sec_3 a ii of revproc_2009_16 finally if the taxpayer is a partner in a partnership the taxpayer must notify the partnership in accordance with section dollar_figure of revproc_2009_16 sec_3 a iii of revproc_2009_16 if the taxpayer filing the amended federal_income_tax return under sec_3 a ii of revproc_2009_16 is not an s_corporation sec_3 a of revproc_2009_16 provides that the taxpayer i includes the amount of the refundable_credit allowed by the sec_168 election on line 5g of the form 1120x amended u s_corporation income_tax return ii makes appropriate adjustments to line sec_2 and of the form 1120x to reflect the requirements of sec_168 requiring that the depreciation deduction for all eligible qualified_property be determined by using the straight_line method and by not claiming the stimulus additional first year depreciation deduction and iii indicates in part ii of the form 1120x that the taxpayer is making the sec_168 election under sec_301_9100-1 of the procedure and administration regulations the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain plr-146858-09 elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly an extension of time is hereby granted to taxpayer to make the election to apply sec_168 for the taxable_year ended date1 and subsequent taxable years in this regard we will treat taxpayer’s filing of its amended consolidated federal_income_tax return for the taxable_year ended date in accordance with sec_3 a ii of revproc_2009_16 as taxpayer timely making the election to apply sec_168 for the taxable_year ended date and subsequent taxable years pursuant to sec_168 and sec_3 a of revproc_2009_16 this election is binding on all members of taxpayer’s consolidated_group and on all members of any other controlled_group in which taxpayer’s consolidated_group is a member for all members’ first taxable_year ending after date see sec_3 a and d of revproc_2009_16 for the effect of this election in succeeding taxable years for members of taxpayer’s consolidated_group and members of any other controlled_group in which taxpayer’s consolidated_group is a member taxpayer should file a copy of this letter_ruling with the irs service_center s where taxpayer filed its original and amended consolidated federal_income_tax returns for the taxable_year ended date except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service in the a taxable_year is eligible for the stimulus additional first year depreciation deduction under sec_168 or is eligible qualified_property for purposes of sec_168 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayers’ authorized representative we are also sending a copy of this letter to the appropriate industry director lmsb plr-146858-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
